Long, J.
This case was heard with that of Kirkpatrick v. Bessalo, ante, 657. The questions there discussed and decided are applicable to the present. The question of the extent of the liability of a stockholder in the association is more fully argued in the present case, but, as we have examined the briefs in the present case in connection with the Bessalo Case, we shall not discuss the question here. The present case was heard before the court without a jury, and a judgment found against the defendant for $10; he holding one share of stock. The case grows out of the same judgments as in the Bessalo Case. We find no error in the record, and the judgment is affirmed.
The other Justices concurred.